DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-22 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/30/21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoar, T. P. et al. “The Product of Copper and Sulfur by the Electro-Decomposition of Cuprous Sulphide” in IDS and further in view of Li (CN 102689890) and further in view of Pumphrey (US Pat.: 3960680) and in view of Scheper, et al. “Geobiotechnology I . . . ”.and in view of Chane-Ching (US Pat.: 5795486). 
	Hoar describes a method of electro-decomposing molten cuprous sulphide (Synopsis) by electrolyzing dilute solution of cuprous sulphide in a molten salt electrolyte (pg. 393, last para).  This molten salt was combined with a salt, such as barium chloride, and then electrolyzed (pg. 
This process is used to produce and therefore isolate copper from (synopsis and title).
Hoar uses barium chloride, but does not teach use of barium sulfide.
As to the use of barium sulfide in place of barium chloride, Pumphrey describes an electrolyzing process (abstract).  The solution first adds barium chloride to the solution in the cell (col. 1, line 30).  This salt reacts with metals, such as magnesium, which precipitate the metal (col. 1, lines 27-31) with other compounds, such as sulfate to produce barium sulfate (col. 1, lines 29-33).    The barium in this case can become deposited onto the anodes and cause scaling (col. 1, lines 37-40) as well as other issues (col. 1, lines 40-49).    
Scheper explains that in the field of metal removal (see pg. 117, para. 1) known means for sulfate removal in the metal-containing slurry in order to aid in metal isoation, includes use of soluble barium salts that includes barium chloride or barium sulfide (pg. 117, last para.).
Chane-Ching describes a means of removing heavy metals in acidic solution using barium (title).  The process is used to remove metal sulfide precipitates (col. 1, lines 59-61).  This may be achieved using barium sulfide (BaS) for the removal of these heavy metals in acid (col. 2, lines 7-8).  Chane-Ching explains that BaS is particularly efficient at removing various metals, such as copper (col. 2, lines 13-18).  After treatment of the heavy metals with the BaS, there was only trace amounts of barium (col. 2, lines 34-39).  This reaction may be heated to above 80 degrees C (col. 2, lines 52-53).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ BaS in place of BaCl2, as taught by Scheper for use in removing metals in an acidic solution, such as Cu, for use in Hoar because Chane-Ching explains that BaS effectively removes heavy metal sulfides while Pumphrey explains that barium chloride can result in barium deposition onto the anode of the electrolyzer and cause scaling as well as cause other issues.
	 
	As to Claim 2, Hoard teaches that the metal used is against Cu2S (pg. 396, line 3).

	As to Claim 25, Hoar teaches that that the process is conducted using molten cuprous sulfide (pg. 393, last para.).  The process can occur at 1100 degrees C or higher (see table 1).  Although Hoar does not specifically state that this is the melting temperature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that since the copper salt is melted that this operating temperature is above the metal’s melt temperature.  As mentioned above, Hoar explains that this is designed to remove copper from the melt. 
 
	As to Claim 26, although Hoar does not specifically state that the electronegativity of the BaS versus sulfur is larger than the electronegativity of the first metal sulfide versus sulfur, since the specification explains that copper can be used as the first metal in the specification, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same compound would have the same properties. 

Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoar, Li, Pumphrey, Scheper and Chane-Ching as applied to claim 1 above, and further in view of Brown (US Pat.: 3717568).
Brown describes a means for electrolytically precipitating copper (abstract) and explains that this is known in the field (col. 2, lines 22-24).  Devices known for this use includes one that uses direct current between their electrodes (col. 2, lines 48-52).  These direct current electrodes are known to produce very pure copper precipitates (col. 2, lines 53-55).  Brown teaches that these devices can also use alternating currents as well (col. 4, lines 25-26).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ direct current in place of alternating current for the electrolyzer, as taught by Brown for use with Hoar, Li, Pumphrey, Scheper and Chane-Ching because either of these systems are known to be employed in copper precipitation.

References Made of Record
	The following additional references from the examiner’s search are made of record:
Greenawalt (US Pat.: 1340826). Greenawalt describes an electrolytic process (title) that is used to process copper ore (col. 1, line 24) in the form of copper sulfide (col. 2, lines 82-83).  The process uses a hydrogen sulfide as a reducing agent to the copper sulfide (col. 2, lines 97-100).  The compounds are electrolyzed (col. 1, lines 22, 30) with an anode and a cathode (pg. 2, col. 1, line 9).  
Zoppi (US Pat.: 6086744).  Zoppi describes a method of selectively precipitating copper in the form of sulfide from a solution (abstract).  The reference explains that electrolytic copper is reacted (col. 2, lines 65-67) in the presence of a number of reagents, one of which can be BaS (col. 3, lines 1-2) resulting in the formation of CuS (col. 3, line 7).  This compound is then further processed prior to electrolyzing the copper in a diaphragm cell with an anode and cathode (col. 3, lines 13-24).  The pre-processing converts CuS to CuSO4
Holmes (US Pat.: 2331395).  Holmes describes an electrolyte recovery of metals (title) from an ore (pg. 1, col. 1, line 12) containing metals in the form of sulfides (pg. 1, col. 1, lines 11-13, 14-15).  Some of these include copper-containing sulfides (pg. 1, col. 1, line 20).  Holmes explains that their process is useable with a variety of materials/minerals (pg. 2, col. 1, lines 15-16).  The process involves first dissolving the ore/metal into an alkaline sulfide solution (pg. 2, col. 1, lines 19-20).  The alkaline sulfide aids in leaching the metal from the ore (pg. 2, lines 27-30).  The leaching method is conducted by electrolyzing a reactor with a diaphragm cell with an anode side and a cathode side (pg. 2, lines 58-67).  The mixing of anode and cathode solution is limited by adding a barium salt, specifically, barium sulfide (pg. 2, col. 2, lines 70-75).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

January 27, 2022